       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN DOE,

                          Petitioner,

                          -v.-
                                                           20 Civ. 4232 (KPF)
THOMAS DECKER, in his official capacity as
Director of the New York Field Office of U.S.
Immigration & Customs Enforcement, CHAD WOLF,
in his official capacity as Acting Secretary, U.S.       OPINION AND ORDER
Department of Homeland Security, and WILLIAM
BARR, in his official capacity as Attorney General of
the United States,

                          Respondents.

KATHERINE POLK FAILLA, District Judge:

      Petitioner John Doe brings this petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241; the All Writs Act, 28 U.S.C. § 1651; and

Article I, Section 9, of the United States Constitution, challenging his prolonged

detention without a bond hearing by federal immigration authorities. Doe’s

Petition seeks a writ ordering Respondents: (i) to release Petitioner immediately

under parole, bond, or reasonable conditions of supervised release, or (ii) to

provide Petitioner with a constitutionally adequate, individualized bond hearing

before an impartial adjudicator, after permitting him sufficient means and time

to communicate privately with his attorney. Respondents Thomas Decker,

Chad Wolf, and William Barr oppose Doe’s requested relief. For the reasons

explained below, Doe’s Petition is granted in part.
        Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 2 of 26




                                     BACKGROUND 1

A.    Factual Background

      Petitioner Doe is a 30-year-old citizen of

          who has been detained by the federal government without a bond

hearing for over a year. (Am. Pet. ¶ 1). Doe entered the United States through

the Visa Waiver Program (“VWP”) in 2012. (Id. at ¶ 2). He remained in the

United States past his authorized stay and has lived in New York since that

time. (Id. at ¶ 20). Once in New York, Doe began living with his cousin and

found work as a construction worker. (Id. at ¶ 21). He eventually became the

superintendent of an apartment building. (Id.).

      In or about 2017, Doe



     . (Am. Pet. ¶ 22). On                           , Doe was arrested and charged

with drug offenses by the Office of the Special Narcotics Prosecutor of the City

of New York. (Id. at ¶ 23). Thereafter, Doe began to cooperate with law

enforcement, ultimately leading to the convictions of several of his co-

conspirators. (Id. at ¶¶ 23-25). In                       , Doe pleaded guilty to one

count of conspiracy to distribute and to possess with intent to distribute



1     This opinion draws on facts alleged in the Amended Verified Petition for Writ of Habeas
      Corpus Pursuant to 28 U.S.C. § 2241 (“Am. Pet.” (Dkt. #10)); Respondents’ Return to
      the Amended Habeas Petition (“Return” (Dkt. #13)); the Declaration of Deportation
      Officer Jason Mascia (“Mascia Decl.” (Dkt. #14)); and the Declaration of
                                 (Dkt. #15)).
      For ease of reference, the Court refers to the parties’ briefing as follows: Respondents’
      Memorandum of Law in Opposition to the Petition for a Writ of Habeas Corpus as
      “Resp. Opp.” (Dkt. #17); and Petitioner’s Reply in Support of the Petition for Habeas
      Corpus as “Pet. Reply” (Dkt. #18).

                                               2
       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 3 of 26




heroin, in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846; and one count of

possession of a firearm during and in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A)(i). (Id. at ¶ 25; Mascia Decl. ¶ 9; Return,

Ex. 1 (Doe’s “rap sheet”)). On                     , Doe was sentenced principally to

time served and five years’ supervised release. (Am. Pet. ¶ 25).

      On                    Doe was released from federal criminal custody and

placed in civil immigration detention by Immigration and Customs

Enforcement (“ICE”) at                                                                    .

(Am. Pet. ¶ 26). He has been detained by ICE since that date. (Id.). After being

detained by ICE, Doe filed an application for deferral of removal under the

Convention Against Torture (“CAT”), seeking relief from deportation before the

immigration court based on his fear of deportation to

                       . (Id. at ¶ 27). 2 Doe fears returning to

           because the individuals against whom he cooperated in the United

States have threatened him and have significant ties to

         . (Id.). Doe also fears returning to              because he cooperated with

the                                 investigation against gang members who later

threatened him because of this cooperation. (Id.).

      Doe remained in ICE custody for five months after he filed his

immigration petition, before Respondents scheduled even his initial hearing in


2     As a VWP entrant, Doe is entitled to apply for relief from removal, but only through
      limited “fear-based” applications for relief — namely, asylum, withholding of removal,
      and deferral of removal under CAT. See 8 U.S.C. § 1187(b)(2). The proceedings in
      which VWP entrants are entitled to make these applications are commonly referred to
      as “asylum-only” proceedings.

                                             3
       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 4 of 26




immigration court. (Am. Pet. ¶ 30; see Mascia Decl. ¶ 11). Doe and his family

inquired several times about the delays in his case, but nobody was able to

assist them. (Am. Pet. ¶ 31). In mid-November 2019, New York Immigrant

Family Unity Project (“NYIFUP”) attorney Natali Soto of Brooklyn Defender

Services learned about Doe’s prolonged detention. (Id. at ¶ 32). On

December 3, 2019, Ms. Soto entered a notice of appearance on behalf of Doe

and filed a motion for a hearing before the immigration court. (Id.).

      The immigration court scheduled Doe’s first master calendar hearing for

December 9, 2019. (Am. Pet. ¶ 33). On that date, Ms. Soto appeared in person

and ICE made Doe available via Video Teleconferencing Communication (“VTC”)

from the      . (Id.). The immigration court adjourned the case to January 6,

2020, for the filing of Doe’s applications for relief from removal. (Id.).

      On January 6, 2020, Ms. Soto appeared in court and filed Doe’s

application for CAT protection. (Am. Pet. ¶ 34). ICE, however, did not produce

Doe in person and he was not able to appear via VTC because the courtroom

equipment was not functioning properly. (Id.). Consequently, the immigration

court adjourned the case to January 13, 2020. (Id.).

      On January 13, 2020, the immigration court scheduled Doe’s individual

hearing (or “IH”) on his applications for relief, the immigration equivalent of a

trial, for March 24, 2020. (Am. Pet. ¶ 35). However, the immigration court

subsequently cancelled the IH and administratively rescheduled the case for a

master calendar hearing on February 24, 2020. (Id.). Ms. Soto received the

hearing notice for the new master calendar hearing in the mail. (Id.). Neither

                                          4
        Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 5 of 26




party had requested an adjournment and the immigration court did not provide

Ms. Soto or Doe with an explanation. (Id.). During the newly-scheduled

master calendar hearing on February 24, 2020, the immigration judge

confirmed that Doe was in asylum-only proceedings and that an asylum

application had been properly filed, but did not provide any explanation for the

delay in Doe’s removal proceedings. (Id. at ¶ 36). The immigration court again

scheduled Doe for an IH on his applications for relief, this time to take place on

April 6, 2020. (Id.).

      In the subsequent weeks, the spread of the COVID-19 virus led to an

unprecedented public health emergency in New York and around the world.

(See Am. Pet. ¶ 37). On March 30, 2020, despite the rapidly developing

COVID-19 pandemic, Ms. Soto complied with the IH callup date set by the

court. (Id. at ¶ 38). To that end, Ms. Soto filed over 700 pages of evidence in

support of Doe’s removal defense, including two expert reports and evidence of

Doe’s fear of return to                                      . (Id.).

      However, also around this time, Ms. Soto began having difficulty

obtaining confidential calls with her client, due to the fact that       had

suspended all visitation at the jail, including attorney visitation, in light of the

COVID-19 pandemic. (Am. Pet. ¶ 41). As a result of these limitations, Ms. Soto

and Doe have only been able to communicate via brief phone and video

teleconference conversations. (Id.). The communications are not confidential,

are often interrupted by equipment failures, and occur in a room that is visible

to other detainees and is not sound-proof. (Id.). Due to these issues, on

                                          5
       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 6 of 26




April 2, 2020, Ms. Soto filed a motion to adjourn Doe’s April 6, 2020 hearing on

the grounds that she had not been afforded sufficient opportunities for

confidential communications with Doe to prepare for the extensive testimony

he would be expected to present at the IH to meet his burden of proof for

asylum eligibility. (Id. at ¶ 39). Further, shortly before the scheduled IH,

counsel for ICE served evidence in Doe’s removal case, which evidence Doe was

unable to review privately with his counsel. (Id. at ¶ 40).

      On April 6, 2020, the immigration court re-scheduled Doe’s IH for May 6,

2020. (Am. Pet. ¶ 42). Ms. Soto was informed by an immigration court clerk

that the hearing had been administratively rescheduled because the court was

unable to reach       for Doe’s VTC appearance. (Id.). The immigration court

did not rule on Doe’s motion to continue, nor did it address the ongoing access

issues regarding confidential communications with his immigration counsel.

(Id.). On April 30, Ms. Soto filed a motion to continue the May 6, 2020 IH

because, although she had continued to make diligent efforts to prepare for the

hearing, she still could not communicate privately with Doe. (Id. at ¶ 43). On

May 6, 2020, during a brief pre-hearing telephonic conference, the immigration

court granted Doe’s motion to continue and scheduled Doe for a master

calendar hearing on May 18, 2020. (Id. at ¶ 44).

      On May 18, 2020, during Doe’s telephonic master calendar hearing, ICE

failed to make Doe available in person or via VTC from           . (Am. Pet.

¶ 45). Consequently, the immigration court adjourned the case to June 1,

2020. (Id.). On June 1, 2020, Ms. Soto explained to the immigration court

                                        6
Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 7 of 26
        Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 8 of 26




on June 24, 2020. (Dkt. #18). Accordingly, Doe’s motion is fully briefed and

ripe for review.

                                     DISCUSSION

A.    Jurisdiction over Habeas Petitions

      The general habeas corpus statute, set forth at 28 U.S.C. § 2241,

“authorizes a district court to grant a writ of habeas corpus whenever a

petitioner is ‘in custody in violation of the Constitution or laws or treaties of the

United States.’” Wang v. Ashcroft, 320 F.3d 130, 140 (2d Cir. 2003) (quoting

28 U.S.C. § 2241(c)(3)). Under this provision, federal courts are empowered to

hear claims by non-citizens challenging the constitutionality of their detention.

See Demore v. Kim, 538 U.S. 510, 516-17 (2003). The Government does not

dispute that federal question jurisdiction exists in this case.

B.    Detention Pursuant to 8 U.S.C. § 1226(c)

      The Court has already explicated its views on the constitutionality of

indefinite detention pursuant to 8 U.S.C. § 1226(c) in Reid v. Decker, No. 19

Civ. 8393 (KPF), 2020 WL 996604 (S.D.N.Y. Mar. 2, 2020). 3 The Court repeats

such views, as relevant, here.




3     Doe’s Amended Petition preempts an argument he anticipated Respondents would
      make: that Doe is detained pursuant to 8 U.S.C. § 1187, the statute governing VWP
      proceedings, rather than 8 U.S.C. § 1226(c). (See Am. Pet. ¶ 64). However,
      Respondents assert that Doe is subject to detention pursuant to 8 U.S.C. § 1226(c).
      (See Resp. Opp. 1, 7-10). Accordingly, the basis for analyzing Doe’s detention is the
      same as for other § 1226(c) detainees. See Dukuray v. Decker, No. 18 Civ. 2898 (VB),
      2018 WL 5292130 (S.D.N.Y. Oct. 25, 2018) (holding that prolonged detention claim
      brought by VWP entrant should be evaluated under same factor-based test enunciated
      in Sajous v. Decker, No. 18 Civ. 2447 (AJN), 2018 WL 2357266 (S.D.N.Y. May 23,
      2018)).

                                            8
        Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 9 of 26




       There is no dispute “that the Fifth Amendment entitles aliens to due

process of law in deportation proceedings.” Demore, 538 U.S. at 523; see Reno

v. Flores, 507 U.S. 292, 306 (1993). It is equally undisputed that “[f]reedom

from imprisonment — from government custody, detention, or other forms of

physical restraint — lies at the heart of the liberty that [the Fifth Amendment’s

Due Process] Clause protects.” Zadvydas v. Davis, 533 U.S. 678, 690 (2001).

As such, “[i]ndefinite detention in connection with removal proceedings without

an opportunity for a bail hearing, where there is no possibility of actual

removal, violates the due process rights of the detained alien.” Debel v. DuBois,

No. 13 Civ. 6028 (LTS) (JLC), 2014 WL 1689042, at *5 (S.D.N.Y. Apr. 24, 2014)

(collecting cases). Nonetheless, under certain circumstances, the Supreme

Court “has recognized detention during deportation proceedings as a

constitutionally valid aspect of the deportation process.” Demore, 538 U.S. at

523.

       Under federal immigration law, the Department of Homeland Security is

authorized to arrest and detain an alien who has entered the United States but

is believed to be removable. 8 U.S.C. § 1226(a); Lora v. Shanahan, 804 F.3d

601, 608-09 (2d Cir. 2015), vacated on other grounds sub nom. Shanahan v.

Lora, 138 S. Ct. 1260 (2018). The alien may be detained “pending a decision

on whether the alien is to be removed,” or federal officials may choose to

release the alien on bond or conditional parole. 8 U.S.C. § 1226(a)(1)-(2). Even

if officials decide to detain the alien, “an IJ can ordinarily conduct a bail

hearing to decide whether the alien should be released or imprisoned while

                                         9
       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 10 of 26




proceedings are pending.” Lora, 804 F.3d at 608. Under § 1226(c), however,

certain classes of aliens are subject to mandatory detention and may not,

under the statute, be released on bond. See Jennings v. Rodriguez, 138 S. Ct.

830, 837-38 (2018) (citing 8 U.S.C. § 1226(c)). Broadly speaking, aliens subject

to mandatory detention include those who have committed certain “crimes

involving moral turpitude” as defined by statute, controlled substance offenses,

aggravated felonies, firearms offenses, or terrorist activities. See 8 U.S.C.

§ 1226(c)(1)(A)-(D).

      In Demore, a legal permanent resident (“LPR”) who had been convicted of

two crimes involving moral turpitude and conceded his removability brought a

facial constitutional challenge to § 1226(c). 538 U.S. at 513-14. The district

court found the statute facially unconstitutional and the Ninth Circuit

narrowed that holding as applicable only to LPRs. See Kim v. Ziglar, 276 F.3d

523, 527-28 (9th Cir. 2002). On appeal, the Supreme Court reversed, holding

that “Congress, justifiably concerned that deportable criminal aliens who are

not detained continue to engage in crime and fail to appear for their removal

hearings in large numbers, may require that persons such as respondent be

detained for the brief period necessary for their removal proceedings.” Demore,

538 U.S. at 513. By “persons such as respondent,” the Court specified that it

referred to “a criminal alien who has conceded that he is deportable.” Id. at

531. The “brief period” envisioned by the Court “lasts roughly a month and a

half in the vast majority of cases” and “about five months in the minority of

cases in which the alien chooses to appeal.” Id. at 530.

                                        10
       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 11 of 26




      Demore discussed and distinguished Zadvydas, a prior Supreme Court

decision on the constitutionality of immigration detention. Zadvydas had dealt

not with § 1226(c) detention during removal proceedings, but with 8 U.S.C.

§ 1231, which allows the Government to detain a noncitizen without bond

beyond the 90 days following a final order of removal if done for the purpose of

facilitating removal from the United States. 533 U.S. 682. The Zadvydas

petitioners had been ordered removed, but when no other country would accept

them, the Government interpreted § 1231 to authorize their indefinite

detention. Id. at 684-87. To avoid the serious Due Process Clause concerns

raised by that interpretation, the Zadvydas Court construed the statute to

contain an implicit six-month limit to detention without bond for a noncitizen

under a final order of removal whose actual removal is not reasonably

foreseeable. Id. at 690, 701.

      The Zadvydas holding rested on the premise that when “detention’s goal

is no longer practically attainable, detention no longer bears a reasonable

relation to the purpose for which the individual was committed.” Demore, 538

U.S. at 527 (citing Zadvydas, 533 U.S. at 690). Unlike the indefinite § 1231

detention in Zadvydas — which could no longer facilitate the petitioners’ actual

removal — the limited § 1226(c) detention pending removal proceedings in

Demore was found to be facially constitutional because it was reasonably

related to its purpose, viz., “preventing deportable criminal aliens from fleeing

prior to or during their removal proceedings, thus increasing the chance that, if




                                        11
       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 12 of 26




ordered removed, the aliens will be successfully removed.” Demore, 538 U.S. at

528.

       While the Demore majority opinion upheld the constitutionality of

§ 1226(c) both facially and as applied to the respondent, Justice Kennedy’s

concurrence briefly addressed the circumstances under which that conclusion

could change:

             [S]ince the Due Process Clause prohibits arbitrary
             deprivations of liberty, a lawful permanent resident
             alien such as respondent could be entitled to an
             individualized determination as to his risk of flight and
             dangerousness if the continued detention became
             unreasonable or unjustified .... Were there to be an
             unreasonable delay by the INS in pursuing and
             completing deportation proceedings, it could become
             necessary then to inquire whether the detention is not
             to facilitate deportation, or to protect against risk of
             flight or dangerousness, but to incarcerate for other
             reasons.

Demore, 538 U.S. at 532-33 (Kennedy, J., concurring). Thus, under Justice

Kennedy’s analysis, when detention under § 1226(c) is unreasonable or

unjustified, a bond hearing is required. One indicator of unreasonable

detention is unreasonable delay by the Government in pursuing and

completing removal proceedings.

       Building on these two decisions, the Second Circuit in 2015 decided Lora

v. Shanahan, 804 F.3d 601 (2d Cir. 2015), in which it held that “in order to

avoid the constitutional concerns raised by indefinite detention, an immigrant

detained pursuant to section 1226(c) must be afforded a bail hearing before an

immigration judge within six months of his or her detention.” Id. at 616. The



                                        12
       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 13 of 26




Second Circuit interpreted Zadvydas as “the Supreme Court signal[ing] its

concerns about the constitutionality of a statutory scheme that ostensibly

authorized indefinite detention of non-citizens.” Id. at 613. And it described

the Supreme Court’s decision in Demore as “emphasiz[ing] that, for detention

under the statute to be reasonable, it must be for a brief period of time.” Id. at

614.

       The Second Circuit found further support for its conclusion in Justice

Kennedy’s concurrence in Demore, in which he reasoned that, “[w]ere there to

be an unreasonable delay by the INS in pursuing and completing deportation

proceedings, it could become necessary then to inquire whether the detention

is not to facilitate deportation, or protect against risk of flight or

dangerousness, but to incarcerate for other reasons.” Lora, 804 F.3d at 614

(alteration in original) (quoting Demore, 538 U.S. at 532-33 (Kennedy, J.,

concurring)). The Second Circuit concluded that Zadvydas and Demore, taken

together, “clearly establish that mandatory detention under section 1226(c) is

permissible, but that there must be some procedural safeguard in place for

immigrants detained for months without a hearing.” Id. As a result, the

Second Circuit employed the canon of constitutional avoidance to read “an

implicit temporal limitation” in the statute. Id. The Ninth Circuit similarly

adopted a six-month bright line rule for detention pursuant to § 1226(c). See

Rodriguez v. Robbins, 715 F.3d 1127, 1132-33 (9th Cir. 2013).

       Lora’s resolution was short-lived. In Jennings v. Rodriguez, 138 S. Ct.

830 (2018), the Supreme Court concluded that the Ninth Circuit had erred in

                                          13
       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 14 of 26




applying the canon of constitutional avoidance to § 1226(c), and it reversed the

Ninth Circuit’s bright-line rule. Holding that § 1226(c) unambiguously

mandated detention for certain classes of individuals, the Court distinguished

Zadvydas as having concerned a statute that was ambiguous, thus triggering

the application of the constitutional-avoidance canon. Jennings, 138 S. Ct. at

843-46. The Court vacated the Ninth Circuit’s decision and remanded the case

“to consider respondents’ constitutional arguments on their merits.” Id. at

851. Because the Lora decision had also relied upon the Zadvydas

constitutional avoidance analysis, the Supreme Court vacated Lora after

Jennings was issued. Shanahan v. Lora, 138 S. Ct. 1260 (2018). On remand,

the Second Circuit dismissed the case as moot because Lora had been granted

cancellation of removal. Lora v. Shanahan, 719 F. App’x 79, 80 (2d Cir. 2018)

(summary order).

      Since then, courts within this Circuit have examined the extent to which

other aspects of Lora — in particular, its due process analysis — remain good

law. In the first of these opinions, Sajous v. Decker, No. 18 Civ. 2447 (AJN),

2018 WL 2357266 (S.D.N.Y. May 23, 2018), a sister court in this District

concluded that “the reasoning of Lora remains strong persuasive authority,”

though not binding. Id. at *7. Judge Nathan reasoned that, irrespective of

Lora, it remains clear under Justice Kennedy’s concurrence in Demore, as well

as a wealth of other precedent, that “prolonged mandatory detention under

§ 1226(c), under certain circumstances ..., can become unreasonable such that

an alien is entitled to an individualized determination as to his risk of flight

                                        14
       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 15 of 26




and dangerousness.” Id. at *9 (quoting Demore, 538 U.S. at 532 (Kennedy, J.,

concurring)). After concluding that a bright-line six-month rule was not

constitutionally mandated, Judge Nathan applied a circumstance-specific

approach to conclude that Sajous had been deprived of procedural due process

after having been detained for nine months in a New Jersey prison facility

without an individualized bond hearing. See id. at *9-12. Of note, Judge

Nathan identified five factors to consider in determining whether immigration

detention without a bond hearing violates due process: (i) the length of time the

alien has been detained; (ii) whether the alien is responsible for the delay;

(iii) whether the alien has asserted defenses to removal; (iv) whether the alien’s

civil immigration detention exceeds the time the alien spent in prison for the

crime that rendered him removable; and (v) whether the facility for the civil

immigration detention is meaningfully different from a penal institution for

criminal detention. Id. at *10-11.

      In Hernandez v. Decker, No. 18 Civ. 5026 (ALC), 2018 WL 3579108, at

*8-10 (S.D.N.Y. July 25, 2018), Judge Carter applied the factors Judge Nathan

recited in Sajous. Judge Carter noted that, as the detainee’s immigration case

was not even yet in appeals, “[h]is case — and detention — could continue for a

significant additional period of time,” due not only to “backlogs and the new

videoconferencing procedures at the Varick Street court,” but also “in light of

the extensive evidence and argument that [the detainee] has every right to

present.” Id. at *8. He further considered “some evidence of government

delay,” citing the fact that it had taken over a month for the detainee’s initial

                                        15
       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 16 of 26




immigration appearance to occur, and when the detainee appeared for his

merits hearing before the IJ, the IJ was not ready and adjourned the matter for

nearly two months. Id. at *10. Ultimately, Judge Carter held that prolonged

mandatory detention without a bond hearing under § 1226(c) violated the Due

Process Clause under either an individual-factor test or a bright-line rule,

explaining that the petitioner’s nine-month “detention without a bond hearing

has become unreasonably prolonged, whether the Court applies a bright-line

rule or conducts an as-applied reasonableness analysis.” Id. at *6.

      Courts in this District — including this Court in Reid — have now

“overwhelmingly adopted” the Sajous five-factor approach. See, e.g., Dukuray

v. Decker, No. 18 Civ. 2898 (VB), 2018 WL 5292130, at *3-4 (S.D.N.Y. Oct. 25,

2018) (applying this approach to VWP entrant like Doe); Cabral v. Decker, 331

F. Supp. 3d 255, 260-63 (S.D.N.Y. 2018); Brissett v. Decker, 324 F. Supp. 3d

444, 451-53 (S.D.N.Y. 2018); Darko v. Sessions, 342 F. Supp. 3d 429, 435

(S.D.N.Y. 2018); Lett v. Decker, 346 F. Supp. 3d 379, 387-88 (S.D.N.Y. 2018);

see also Black v. Decker, No. 20 Civ. 3055 (LGS), 2020 WL 4260994, at *1

(S.D.N.Y. July 23, 2020); Graham v. Decker, No. 20 Civ. 3168 (PAE), 2020 WL

3317728, at *1 (S.D.N.Y. June 18, 2020). This Court continues to align itself

with Sajous and its adherents, holding that whether mandatory detention

under § 1226(c) has become “unreasonable,” Demore, 538 U.S. at 532

(Kennedy, J., concurring), and thus a due process violation, must be decided

using an as-applied, fact-based analysis.




                                       16
       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 17 of 26




C.    Doe’s Detention for More Than One Year Without a Bond Hearing Is
      Unconstitutional

      Applying such an individualized, fact-based approach, the Court

concludes that Doe’s detention here without an individualized bond hearing

violates due process.

      1.    The Length of Doe’s Detention

      When determining the reasonableness of a noncitizen’s continued

detention under § 1226(c), “[t]he first, and most important, factor … is the

length of time the alien has already been detained.” Sajous, 2018 WL 2357266,

at *10. Courts in this District have largely agreed that detention without an

individualized bond hearing for “longer than six months is more likely to be

‘unreasonable,’ and thus contrary to due process, than detention of less than

six months.” Sajous, 2018 WL 2357266, at *10 (granting petition after eight

months’ detention); see also, e.g., Araujo-Cortes v. Shanahan, 35 F. Supp. 3d

533, 548-49 (S.D.N.Y. 2014) (granting petition after six months’ detention);

Cabral, 331 F. Supp. 3d at 261 (seven months); Gomes Herbert v. Decker,

No. 19 Civ. 760 (JPO), 2019 WL 1434272, at *2 (S.D.N.Y. Apr. 1, 2019) (eight

months); Hernandez, 2018 WL 3579108, at *8 (nine months); Perez, 2018 WL

3991497, at *5 (nine months); Dukuray, 2018 WL 5292130, at *4 (ten months).

      Doe’s detention exceeds the detentions in those cases. Indeed, Doe has

spent over a year in immigration detention. He was arrested by ICE on

July 12, 2019, and placed in civil immigration detention at       , where he has

remained ever since. Furthermore, it is likely that Doe’s detention is likely to

continue for a significant amount of time, as access to prisons and courthouses

                                       17
       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 18 of 26




remains limited as the COVID-19 pandemic continues. As of the date of his

Amended Petition, Doe was not scheduled for an IH and several IH proceedings

had already been adjourned. Thus, it could be several months before Doe is

able to present his asylum claim before the immigration court. At that point,

the immigration judge may take several additional weeks or months to issue a

decision, and after any decision both Doe and ICE may appeal as of right. Doe

would remain detained without a bond hearing during any appeal. Thus, this

“most important” factor weighs heavily in favor of granting Doe a bond hearing.

See Sajous, 2018 WL 2357266, at *9.

      2.    Whether Doe Is Responsible for the Delay

      Under Sajous, the second factor courts consider is whether the alien is

responsible for the delay. See 2018 WL 2357266, at *10. If the alien has

requested several continuances or otherwise delayed immigration proceedings,

it is less likely that the length of his detention could be deemed unreasonable.

Id. Aliens who are merely gaming the system to delay their removal should not

be rewarded with a bond hearing that they would not otherwise get under the

statute. Id. On the other hand, if immigration officials have caused delay, that

fact weighs in favor of finding continued detention to be unreasonable. Id.

      At the outset, it is notable that Doe’s master calendar hearing was

delayed by five months due to an administrative error. (See Mascia Decl. ¶ 11;

Resp. Opp. 15 (“The government acknowledges that there was a nearly five-

month delay in setting Doe’s initial hearing …[.]”)). Respondents’ argument

that the slow pace of Doe’s removal proceedings has been “a function of the


                                       18
       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 19 of 26




due process afforded to him” (id. at 15), and their attempt to attribute such

delays to Doe’s right to “pursue any avenue of relief from removal available to

him” (id. at 16), are difficult to accept in this case, where their own

administrative error caused Doe’s master calendar hearing to be delayed by five

months.

      Respondents also point out that Doe has requested at least six

continuances since his initial master calendar hearing, including for “attorney

preparation time.” (Resp. Opp. 15). However, “attorney preparation time” is

not a fair characterization of what has transpired. The subsequent delays in

Doe’s case have largely been attributable to restrictions on access, at     and

the courts, occasioned by the COVID-19 pandemic. Ms. Soto’s inability to

engage in confidential communications with her client is one of the unfortunate

consequences of the pandemic, and such issues certainly cannot be attributed

to Doe. It is clear that Doe’s request for continuances have not been an

attempt to “gam[e] the system to delay [his] removal.” Sajous, 2018 WL

2357266, at *10.

      3.     Doe’s Defenses to Removal

      In Sajous, the court held that whether the detained alien has asserted

defenses to removal would be pertinent to the due process analysis. See

Sajous, 2018 WL 2357266, at *11. The court explained that if an alien has not

asserted any grounds on which his removal may be cancelled, he will

presumably be removed from the United States eventually and detaining him




                                         19
       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 20 of 26




will always, at least marginally, serve the ultimate purpose behind the

detention. See id.

      Doe has filed an application for protection under the Convention Against

Torture, supported by voluminous documentary evidence, which Respondents

do not dispute is properly before the immigration court pursuant to 8 U.S.C.

§ 1187. (See Am. Pet. ¶¶ 34-36, 38). This factor therefore also weighs in favor

of finding that Doe’s detention has become unreasonable. See Reid, 2020 WL

996604, at *10; Sajous, 2018 WL 2357266, at *11.

      4.    Doe’s Criminal Sentence

      The next factor courts in this District typically consider is whether the

alien’s civil immigration detention exceeds the time the alien spent in prison for

the crime that rendered him removable. See Sajous, 2018 WL 2357266, at *11.

This factor is not directly applicable here, since Doe is rendered removable due

to overstaying his visit under VWP, rather than his criminal conviction.

Nevertheless, Doe’s stint in immigration detention is quickly approaching the

length of his eighteen-month criminal sentence, which counsels in favor of

finding a due process violation.

      5.    The Difference Between Doe’s Current Facility and a Penal
            Institution for Criminal Detention

      The final factor courts consider is whether the facility for the civil

immigration detention is meaningfully different from a penal institution for

criminal detention. See Sajous, 2018 WL 2357266, at *11. This factor weighs

in favor of granting Doe the bail hearing he seeks.



                                        20
       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 21 of 26




      Doe is confined at      , a county jail where he is held in punitive

conditions similar to those of inmates serving criminal sentences. See Sajous,

2018 WL 2357266, at *11; see also Hernandez, 2018 WL 3579108, at *10

(granting bond hearing where petitioner was detained in a “penal institution”

where he was “subject to ‘identical’ conditions as individuals held in criminal

custody”); Lett, 346 F. Supp. 3d at 388 (granting hearing where asylum seeker

was “detained in a county jail that is used for criminal detention”).        is not

meaningfully different from a penal institution, as it is in fact a penal

institution. And, of course, detention at       is particularly worrisome in light

of the ongoing COVID-19 pandemic and the increased risk of infection faced by

individuals in carceral settings. (See Am. Pet. ¶¶ 52-55).

      All of these factors, taken together, demonstrate that Doe’s continued

detention without a bond hearing has become unreasonable and

unconstitutional. See Sajous, 2018 WL 2357266, at *12. A bond hearing is

therefore warranted. The Court considers in the next section the procedural

protections Doe seeks at such a hearing.

D.    The Court Orders Certain Procedural Requirements for Doe’s Bond
      Hearing

      The Amended Petition asks the Court to require that Doe be afforded

certain procedural protections at any bond hearing that the Court orders.

Specifically, Doe asks that: (i) he be produced via VTC and that his counsel be

able to appear via VTC; (ii) ICE bear the burden of proof of establishing by clear

and convincing evidence that Doe poses a flight risk or future danger to the

public; (iii) the adjudicator conform to principles of fundamental fairness and
                                        21
       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 22 of 26




not give undue weight to unreliable evidence; and (iv) the adjudicator be

required to consider meaningfully alternatives to imprisonment, such as

release on recognizance, parole, or electronic monitoring, and to consider

meaningfully Doe’s ability to pay if setting a monetary bond. (Am. Pet. ¶ 28).

      With respect to Doe’s first request, Respondents explain that “aliens have

primarily appeared by VTC for hearings at Varick Street [Immigration Court] for

the past two years but, due to technological constraints, the common practice

is for counsel to participate either remotely by telephone or by appearing in

person at the immigration court where Doe’s counsel, along with the

Immigration Judge, would be able to see Doe through his VTC appearance.”

(See Resp. Opp. 24-25). Doe responds that “[a]lthough telephonic appearances

by counsel are sometimes used in perfunctory master calendar hearings, such

an appearance would not be constitutionally sufficient here because Ms. Soto

would be unable to see her client, who will likely be called on to testify. Thus,

if Ms. Soto is not permitted to appear via VTC, appearing in person could

endanger her health and the health of others in the immigration court in light

of the ongoing viral pandemic in New York City.” (Pet. Reply 10). The Court

understands Doe’s desire to have his immigration counsel appear by VTC;

however, Doe has not presented sufficient evidence of the technological

capabilities of the Varick Street Immigration Court for the Court to grant his

request. Instead, the Court orders that, to the extent it is technologically

possible — either currently or without undue burden on the immigration




                                        22
       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 23 of 26




court —the immigration judge allow both Doe and his immigration counsel to

appear by VTC.

      The Court grants Doe’s second request and orders the Government to

bear the burden of proving by clear and convincing evidence that Doe poses a

flight risk or danger to the public to justify his continued detention. This

accords with the “overwhelming majority” of courts, which “have concluded

post-Jennings, that when unreviewed detention has become unreasonable, the

government must bear the burden of proof at a bond hearing by clear and

convincing evidence, to ensure the preservation of the detainee’s fundamental

liberty interests.” Joseph, 2018 WL 6075067, at *12; see Velasco Lopez v.

Decker, No. 19 Civ. 2912 (ALC), 2019 WL 2655806, at *3 (S.D.N.Y. May 15,

2019) (“While Lora is no longer binding authority, every court to have

considered the constitutional issue presented in this case has agreed with its

persuasive logic — under the Due Process Clause of the Fifth Amendment, it is

the Government’s burden to justify the detention of an immigrant at a bond

hearing under § 1226(a).” (citing Darko, 342 F. Supp. 3d at 436 (quoting

Linares, 2018 WL 5023946, at *2))); Guerrero v. Decker, No. 19 Civ. 11644

(KPF), 2020 WL 1244124, at *4 (S.D.N.Y. Mar. 16, 2020) (“As the district courts

in Linares and Darko noted, given the important constitutional interests at

stake, and the risk of harm in the event of error, it is appropriate to require the

Government to bear the burden, particularly in light of long-established

Supreme Court precedent affecting the deprivation of individual liberty.”).




                                        23
       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 24 of 26




      On the other hand, the Court denies Doe’s third request: directing the

immigration judge to conform to principles of fundamental fairness and to not

give undue weight to unreliable evidence. Firstly, the Court has no reason to

believe that the immigration judge would be anything other than fair in

applying the law. Secondly, the decision of whether and to what extent to

accord weight to evidence lies within the sound discretion of the immigration

judge. See Reid, 2020 WL 996604, at *12. The regulations governing an

immigration judge’s granting of a bond to an immigrant detainee provide that:

“The determination of the Immigration Judge as to custody status or bond may

be based upon any information that is available to the Immigration Judge or

that is presented to him or her by the alien or [ICE].” 8 C.F.R. § 1003.19(d). It

is not the province of this Court to limit the evidence to be considered by the

immigration judge.

      Finally, with respect to Doe’s fourth request, the Court agrees with Doe

that the immigration judge should (and almost certainly would, even without

Court directive) consider certain options short of detention that would ensure

the safety of the community and Doe’s appearance in court. The Court agrees

with sister courts that have concluded that due process requires the

immigration judge to consider ability to pay and alternative conditions of

release in setting bond. See Gomes Herbert, 2019 WL 1434272, at *4 (“[T]he IJ

must consider ability to pay and alternative conditions of release in setting

bond.” (internal quotation marks omitted)); Hernandez, 2018 WL 3579108, at

*12 (“[T]he Due Process Clause requires that an IJ consider ability to pay and

                                       24
       Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 25 of 26




alternative conditions of release in setting bond.” (quotation and alteration

omitted)); Arce-Ipanaque v. Decker, No. 19 Civ. 1076 (JMF), 2019 WL 2136727,

at *3 (S.D.N.Y. May 15, 2019) (agreeing with petitioner that “the hearing must

include a consideration of his ability to pay bond and suitability for alternative

conditions of release, to avoid incarceration based on poverty” (internal

quotation marks omitted)); Lett, 346 F. Supp. 3d at 389 (“The Court agrees with

Petitioner that an immigration bond hearing that fails to consider ability to pay

or alternative conditions of release is constitutionally inadequate.”). 4

      Accordingly, the following conditions must be in place at Doe’s

individualized bond hearing: (i) the Government must carry the burden of proof

to establish by clear and convincing evidence that Doe poses a flight risk or a

future danger to the public; (ii) the immigration judge must meaningfully

consider alternatives to imprisonment, including but not limited to release on

recognizance, parole, or electronic monitoring; and (iii) the immigration judge

must meaningfully consider Doe’s ability to pay if a monetary bond is set.




4     Accord Constant v. Barr, 409 F. Supp. 3d 159, 172 (W.D.N.Y. 2019); Abdi v. Nielsen, 287
      F. Supp. 3d 327, 335-39 (W.D.N.Y. 2018); see also Hernandez v. Sessions, 872 F.3d
      976, 991 (9th Cir. 2017) (“A bond determination process that does not include
      consideration of financial circumstances and alternative release conditions is unlikely
      to result in a bond amount that is reasonably related to the government’s legitimate
      interests.”).

                                            25
         Case 1:20-cv-04232-KPF Document 21 Filed 08/21/20 Page 26 of 26




                                   CONCLUSION

      For the reasons stated above, Doe’s Petition for a Writ of Habeas Corpus

is GRANTED IN PART. Within thirty (30) days of the date of this Opinion and

Order, Respondents shall either provide Doe with an individualized bond

hearing consistent with this Opinion and Order or release him.

      The Clerk of Court is directed to file this Opinion under seal with viewing

privileges granted only to the Court and parties. Within fourteen (14) days of

the date of this Opinion and Order, Doe is ORDERED to submit proposed

redactions to this Opinion, to the Court via email, for the reasons explained in

Doe’s motion to seal and proceed under a pseudonym (Dkt. #3), and the

Court’s orders granting such requests (Dkt. #8, 12).

      Further, the Clerk of Court is directed to enter judgment accordingly and

to close this case.

      SO ORDERED.

Dated:        August 7, 2020
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       26
